LOGO [g2719771.jpg]

 

Exhibit 10.61

January 6, 2012

Jean-Frédéric Viret

Dear Jean:

On behalf of diaDexus, Inc., I am pleased to extend to you an offer of
employment for the position of Chief Financial Officer reporting to Brian Ward,
Chief Executive Officer. We are very enthusiastic about having you join the
executive team and helping to lead diaDexus toward realizing its potential. This
letter sets forth some important terms and conditions of your employment with
diaDexus. Please read it carefully.

As Chief Financial Officer, you will have the duties and responsibilities
commensurate with the duties and responsibilities customarily associated with
such a position and such other duties and responsibilities as may be prescribed
by the Chief Executive Officer or diaDexus’ Board of Directors (the “Board”).
This includes responsibility for the functions of Finance & Accounting,
Information Technology, and Intellectual Property. You will be expected to
devote 100% of your business time and attention to this position, but as an
exempt salaried employee, you must work such hours as may be required by the
nature of your work assignments and will not be eligible for overtime pay. Your
start date will be February 1, 2012 (the date you commence employment with
diaDexus, the “Commencement Date”).

Your semi-monthly salary will be $12,500 ($300,000 on an annualized basis) less
required withholding taxes and authorized deductions. Your salary will be
periodically reviewed by the Compensation Committee of the Board, consistent
with diaDexus’ compensation review practices.

You will receive a one-time sign-on bonus of $25,000, which will be paid the
first pay period after your start date. This bonus will be subject to mandatory
federal and state withholdings. Should you terminate with diaDexus before 24
months, you will be required to return a pro rata amount based on your length of
service.

You will be eligible to participate in the diaDexus bonus plan and can earn up
to 35% of your annual salary based on achieving specific goals and objectives
established by the Compensation Committee or the Board.

You will accrue Paid Time Off (PTO) at the rate of 20 days per year and
otherwise be subject to diaDexus’ standard PTO policies. You will be entitled to
all other rights and benefits for which you are eligible under the terms and
conditions of the standard Company benefits and compensation practices that may
be in effect from time to time and are provided by the company to its executive
employees generally. Your personal coverage under diaDexus’ benefit plans will
become effective the first day of the next calendar month of full-time work with
diaDexus following your start date.

We will recommend to the Compensation Committee and Board that you be granted an
option to purchase 1,060,000 share of diaDexus Common Stock. The per share
exercise price of the option will be equal to the fair market value of a share
of diaDexus Common Stock on the date of the grant. The option will vest and
become exercisable with respect to 25% of the shares initially subject thereto
on the first anniversary of the Commencement Date and with respect to 1/48th of
the number of shares initially subject thereto on

 

LOGO [g2719772.jpg]



--------------------------------------------------------------------------------

LOGO [g2719771.jpg]

 

each monthly anniversary thereafter such that the option will be fully vested
and exercisable on the fourth anniversary of the Commencement Date, subject to
your continued employment by diaDexus through each vesting date. The option is
subject to Board approval and your execution of an agreement setting forth the
full terms and conditions of the grant.

This offer of employment is contingent upon your successfully passing a
background check as well as satisfactory professional references. Your
employment with the Company is for no specified period and constitutes at-will
employment. As a result, you are free to resign at any time, for any reason or
for no reason. Similarly, the Company is free to conclude its employment
relationship with you at any time, with or without cause, and with or without
notice. At-will employment also means that your job duties, title,
responsibility, reporting level, work schedule, compensation and benefits, as
well as the company’s personnel policies and procedures may be changed at any
time, in the sole discretion of diaDexus. The at-will nature of your employment
may only be changed in a written agreement signed by you and the Chief Executive
Officer. Notwithstanding the foregoing, you will be entitled to enter into a
Change in Control and Severance Agreement that will provide for severance
benefits upon certain terminations of your employment with diaDexus.

As a condition of your employment, you must carefully review, sign and comply
with the Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement. Also as a condition of your employment, you agree to
abide by the Company’s policies and procedures, as adopted from time to time,
and to refrain from any activities that conflict with your obligations to the
Company. You represent that you do not have any agreements with any third
parties (e.g., former employers), including but not limited to non-competition
or proprietary information agreements, that will conflict with or limit your
ability to discharge your duties to diaDexus. You agree that, in the course of
your work for diaDexus, you will not make any unauthorized use or disclosure of
any proprietary information or materials of any third party (e.g., a former
employer). In addition, you agree that, during the term of your employment by
diaDexus, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which diaDexus is
now involved or becomes involved during the term of your employment (a
“Competing Business”), nor will you engage in any other activities that conflict
with your obligations to the Company. Notwithstanding anything herein to the
contrary, you may serve in any capacity with any civic, educational or
charitable organization, and provided, further, with the prior approval of the
Board, you may also serve as a member of the board of directors of a company
that is not a competing business, provided that such service does not materially
interfere with your duties and responsibilities to the Company hereunder.

The Immigration Reform and Control Act of 1986 requires that every person
present to potential employers proof of identity and eligibility or
authorization to accept employment in the United States. In order to comply with
this law, and before you can become a diaDexus employee, you must provide
appropriate documentation to prove both your identity and legal eligibility to
be employed by diaDexus.

This letter, (together with the Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement, your Change in Control and Severance
Agreement and any other formal agreements entered into between you and diaDexus)
constitutes the complete and exclusive statement of your agreement with diaDexus
concerning the subject matter hereof. It supersedes any other agreements or
promises made to you by anyone, whether oral or written, and it cannot be
changed except in a written agreement, signed by you and the Chief Executive
Officer.

 

LOGO [g2719772.jpg]



--------------------------------------------------------------------------------

LOGO [g2719771.jpg]

 

We are very excited at the prospect of your joining us and to relying on your
executive leadership of diaDexus. Please do not hesitate to contact me with any
questions. This offer will remain open until January 8, 2012, at which time it
will expire if not previously accepted in writing.

To indicate your acceptance of our offer, please sign and date one copy of this
letter and the Employee Proprietary Information and Invention Assignment
Agreement and return them to me.

Sincerely,

 

      AGREED AND ACCEPTED By:   /s/ Brian Ward     /s/  Jean-Frédéric Viret
           Brian Ward       Chief Executive Officer     Date: January 6, 2012  
  Date: January 8, 2012       Date your employment begins:       February 1,
2012

 

LOGO [g2719772.jpg]